       Case 1:19-cv-00444-NONE-SAB Document 38 Filed 07/10/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    PATRICK M. McMILLIAN,                             )   Case No.: 1:19-cv-00444-NONE-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER GRANTING DEFENDANTS’ SECOND
10            v.                                           MOTION TO MODIFY THE DISCOVERY AND
                                                       )   SCHEDULING ORDER
11                                                     )
     O. DELGADO, et.al.,
                                                       )   [ECF No. 37]
12                    Defendants.                      )
                                                       )
13                                                     )
14            Plaintiff Patrick M. McMillain is appearing pro se in this civil rights action pursuant to 42
15   U.S.C. § 1983.
16            Currently before the Court is Defendants’ second motion to modify the discovery and
17   scheduling order, filed July 9, 2020.
18            Good cause having been presented, it is HEREBY ORDERED that:
19            1.      Defendants may conduct Plaintiff’s deposition and bring any motion to compel within
20                    ninety (90) days from the date of service of this order; and
21            2.      Dispositive motions shall be filed within 180 days from the date of service of this order.
22
23   IT IS SO ORDERED.
24
     Dated:        July 10, 2020
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
